DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 12/21/2021 and 2/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Bootzin on 2/17/2021.

The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method of video coding comprising: 
receiving video frames of image data of a first video sequence having frames in a first order, wherein each video frame is a separate image; 
performing a processing operation that modifies image data of the video frames to form local video frames;
directly after the processing operation, placing the local video frames of the first video sequence into an on-chip cache memory, said on-chip cache memory with a capacity of a region of a single frame at a time, wherein said region , and without first obtaining the local video frames from an off-chip memory;
receiving other frames of the first video sequence from the off-chip memory; 
re-ordering the frames into a second video sequence having a second order different from the first order and comprising obtaining the local video frames via the on-chip memory without use of the off-chip 
providing the frames in the second video sequence to code or display the image data[[;]]; 
wherein the first video sequence order is associated with a first rate and the second video sequence order is associated with a second rate different from the first rate; and
wherein individual display frame periods of the first video sequence order are replaced with multiple frames of the second video sequence order comprising placing one frame from on-chip memory and a copy of the same frame from off-chip memory respectively in two consecutive frame spaces of the second video sequence order.

10. (Cancelled).

12. (Cancelled)

16. (Currently Amended) A computer-implemented system comprising: 
at least one display; 
at least one on-chip memory and at least one off-chip memory to receive frames of image data; 
at least one processor communicatively coupled to the memories and display, 
and arranged to: 
receive video frames of image data of a first video sequence having frames in a first order, wherein each video frame is a separate image;
perform a processing operation that modifies image data of the video frames to form local video frames;
directly after the processing operation, place the local video frames of the first video sequence into an on-chip cache memory, said on-chip cache memory with a capacity of a region , wherein said region , and without first obtaining the local video frames from an off-chip memory;
receive other frames of the first video sequence from the off-chip memory;
re-order the frames into a second video sequence having a second order different from the first order and comprising obtaining the local video frames via the on-chip memory without use of the off-chip memory and placing the local frames in the second video sequence according to the second order and with frames from the off-chip memory; 
provide the frames in the second video sequence to code or display the image data[[.]]; and
wherein the first video sequence order is associated with a first frame rate and the second video sequence order is associated with a second frame rate different from the first frame rate, and wherein the at least one processor being arranged to operate by placing both one frame from on-chip memory and a copy of the same frame from off-chip memory respectively in two consecutive frame spaces of the second video sequence order.

24. (Currently Amended) At least one non-transitory computer-readable medium having stored thereon instructions that when executed cause a computing device to:
receive video frames of image data of a first video sequence having frames in a first order, wherein each video frame is a separate image;
perform a processing operation that modifies image data of the video frames to form local video frames;
directly after the processing operation, place the local video frames of the first video sequence into an on-chip cache memory, said on-chip cache memory with a capacity of a region of a single frame at a time, wherein said region , and without first obtaining the local video frames from an off-chip memory;
receive other frames of the first video sequence from the off-chip memory; 

provide the frames in the second video sequence to code or display the image data[[.]]; and
wherein the first video sequence order is associated with a first frame rate and the second video sequence order is associated with a second frame rate different from the first frame rate, and wherein the instructions cause the computing device to operate by placing both one frame from on-chip memory and a copy of the same frame from off-chip memory respectively in two consecutive frame spaces of the second video sequence order.

31. (Cancelled).

32. (Cancelled).

Allowable Subject Matter
Claims 1-8, 11, 14, 16-22, 24, 26, 28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements “directly after the processing operation, placing the local video frames of the first video sequence into an on-chip cache memory, said on-chip cache memory with a capacity of a region of a single frame at a time, wherein said region is less than an entire frame, and without first obtaining the local video frames from an off-chip memory;” or “wherein the first video sequence order is associated with a first rate and the second video sequence order is associated with a second rate different from the first rate; wherein individual display frame periods of the first video sequence order are replaced with multiple frames of the second video sequence order comprising placing one frame from on-chip memory and a copy of the same frame 
Andrijanic (US 20110150085 A1) discloses implementing temporal and spatial video block reordering promoting the use of data stored in an internal cache, and minimizing the amount of memory loads from an external memory to an internal cache.  Particularly, that interdependencies of video units are determined, and defining a decoding order of video frames according to video blocks loaded into a cache from an external memory.
Van Der Wolf (US 20070165712 A1) discloses the use of a memory integrated circuit buffer and an internal memory, and a first video processing function in which frame data of successive video frames in a temporally ordered output sequence is written, and implementing a second video processing function using the written frame data.  Particularly, the second video processing function selectively reads frame data from the internal memory or memory integrated circuit buffer.
Rhyu (US 20120240174 A1) discloses access unit structure description information indicating a structure of a plurality of access units, and particularly rearrangement of the access units.  An access unit structure description may include a pattern of access units indicated by I, P, and B frames repeated in an IIPPBBBB pattern.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/             Examiner, Art Unit 2486